Case: 09-11141     Document: 00511000594          Page: 1    Date Filed: 01/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 11, 2010
                                     No. 09-11141
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MATTHEW NORMAN SIMPSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-249-6


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Matthew Norman Simpson appeals the district court’s order affirming the
magistrate judge’s pretrial detention order. The district court determined that
no condition or combination of conditions would reasonably assure Simpson’s
presence at trial.
        A judicial officer may order a defendant detained pending trial if the
officer finds, by a preponderance of the evidence, that “no condition or
combination of conditions will reasonably assure the appearance of the person,”

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11141   Document: 00511000594 Page: 2        Date Filed: 01/11/2010
                                No. 09-11141

or, by clear and convincing evidence, that “no condition of combination of
conditions will reasonably assure . . . the safety of any other person and the
community.” § 3142(e), (f); see United States v. Fortna, 769 F.2d 243, 250 (5th
Cir. 1985). Absent an error of law, we will uphold a district court’s pretrial
detention order if it is supported by the proceedings in that court. United States
v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992). The district court’s determination
that the Government had shown by a preponderance of the evidence that no
condition or combination of conditions could reasonably assure Simpson’s
presence at trial is supported by the record. See United States v. Westbrook, 780
F.2d 1185, 1189-90 (5th Cir. 1986); Fortna, 769 F.2d at 250.
      Moreover, Simpson has not shown that any error in denying production of
government documents pursuant to the Jencks Act, 18 U.S.C. § 3500, and
Federal Rule of Criminal Procedure 26.2 prejudiced his substantial rights.
United States v. Doucette, 979 F.2d 1042, 1044-45 (5th Cir. 1992).          Thus,
Simpson is not entitled to a new detention hearing on this basis. Id.
      AFFIRMED.




                                        2